Citation Nr: 1343000	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-46 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an extension of a total disability rating for convalescence following surgery for service-connected lumbar spine disability beyond July 31, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to November 1978 and from November 1981 to September 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision that was issued by the RO above.  In July 2013, the Veteran testified before the undersigned Veterans Law Judge via video conference; a transcript of the hearing is associated with the paperless claims file.  

In this context, the Board notes that, in addition to the paper claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process, which will be considered in the evaluation of this claim. 


FINDINGS OF FACT

1.  Lumbar spine fusion/surgery performed on January 22, 2008 necessitated an initial period of convalescence from January 22, 2008 through July 31, 2008.  

2.  The preponderance of the evidence shows that, from August 1, 2008 through April 22, 2009, the Veteran continued to require convalescence following lumbar spine surgery due to severe postoperative residuals, including an inability to sit in a non-reclining chair and requiring the use of crutches.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an extension of a temporary total disability rating from August 1, 2008 through April 22, 2009, for convalescence following lumbar spine surgery on January 22, 2008, have been met.  38 C.F.R. § 4.30(b)(1) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. V A regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

Given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the correct evaluation and effective date to be assigned, the RO will address these matters in effectuating the award. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


II.  Analysis

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

Notations in the medical record as to a Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  

Service connection for degenerative disc disease of the lumbar spine was established in August 1995, at which time the RO granted an initial 20 percent rating, effective September 1992.  

In February 2008, the RO granted a temporary total, 100 percent rating under 38 C.F.R. § 4.30, effective January 22, 2008, based on evidence showing the Veteran underwent lumbar spine fusion/surgery in January 2008, after which he required a period of convalescence until August 1, 2008.  Accordingly, a 20 percent 
rating was assigned following the temporary total rating, effective August 1, 2008.  See June 2008 rating decision.  

The Veteran has asserted that an extension of the temporary total rating is warranted beyond August 1, 2008.  

Parenthetically, the Board notes that, in November 2009, the RO granted a total disability rating based on unemployability due to service-connected disabilities (TDIU), effective April 22, 2009.  As such, the Board will consider whether the temporary total rating may be extended from August 1, 2008, to April 22, 2009, the date on which TDIU was made effective.  

In support of his claim, the Veteran has submitted multiple statements from the physician who performed the January 2008 lumbar spine surgery, Dr. R.B.  

In March 2008, Dr. R.B. stated that the Veteran had been unable to work since January 22, 2008 and would not be able to return to work until August 1, 2008.  In September 2008, Dr. R.B. stated that the Veteran would be unable to return to work until he was re-evaluated on January 19, 2009, at which time x-rays would be conducted and a return to work date would be discussed at that time.  In January 2009, Dr. R.B. stated that the Veteran is unable to work and would be unable to resume work due to his medical condition.  

At the July 2013 hearing, the Veteran testified that he was initially told he would be back to work in three to four months; however, he testified that he had multiple complications following his lumbar spine fusion in January 2008.  He specifically stated that he could hardly walk and that, while he walked with a crutch, he could only walk for a couple of minutes before needing to sit down.  He testified that he was also unable to sit in a regular chair but, instead, had to sit in a recliner and elevate his legs, which was the only way to get relief.  The Veteran further testified that, because of these symptoms, he was in bed recovering and unable to be re-evaluated from August 2008 until January 2009.  

The Veteran is competent to report the onset, nature, and severity of his lumbar spine symptoms following lumbar fusion in January 2008.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Indeed, the Board finds that the Veteran's testimony at the July 2013 hearing was credible, particularly with respect to his symptoms and functional impairment following the January 2008 lumbar surgery.  The Board also finds the Veteran's statements are bolstered by the various letters from Dr. R.B., which show the Veteran was unable to return to work from August 2008 to January 2009, at which time he was deemed unable to work.  See letters from Dr. R.B. dated March and September 2008; January 2009.  In fact, in May 2010, Dr. R.B. reiterated that the Veteran was unable to work from January 22, 2008 through February 13, 2009 due to a complicated recovery from spinal surgery for degenerative scoliosis, which included lumbar fusion.  

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran meets the criteria for an extension of the temporary total rating beyond August 1, 2008, as the evidence shows that he continued to experience severe postoperative residuals beyond that date.  Indeed, the evidence shows that the Veteran was unable to sit in a non-reclining chair and required the use of crutches during the period from August 2008 to January 2009, after which he was deemed unemployable by his treating physician.  As such, the Board finds the preponderance of the evidence shows the Veteran continued to require convalescence following lumbar spine surgery beyond August 1, 2008.  

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria are met for the extension of a temporary total rating from August 1, 2008 through April 22, 2009, for convalescence under 38 C.F.R. § 4.30(b)(2).  



ORDER

An extension of a temporary total disability rating from August 1, 2008 through April 22, 2009, for convalescence following lumbar spine surgery on January 22, 2008, is granted. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


